           Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 1 of 20



 CONOVER LAW OFFICES
 Bradford D. Conover, Esq. (CT-01741)
 345 Seventh Avenue, 21st Floor
 New York, New York 10001
 Tel: (212) 588-9080
 Email: brad@conoverlaw.com

 TROY LAW, PLLC
 John Troy (JT 0481)
 41-25 Kissena Blvd., Suite 119
 Flushing, NY 11355
 Tel: (718) 762-1324
 Email: johntroy@troypllc.com

 Attorneys for the Plaintiff, proposed FLSA
 Collective and potential Rule 23 Class Plaintiffs


 UNITED STATES DISTRICT COURT
 DISTRICT OF CONNECTICUT
 ---------------------------------------------------------X
 ZHENHAI WEI,
 FANGQIONG ZHONG,
 JUNJIE ZHU, and                                                Case No. 18-cv-02154
 FANHE MENG,
 on their own behalf and on behalf of others similarly
 situated                                                       29 U.S.C. § 216(b)
                                     Plaintiffs,                COLLECTIVE ACTION &
                                     v.                         FED. R. CIV. P. 23 CLASS
 SICHUAN PEPPER INC d/b/a Sichuan Pepper;                       ACTION
 MICHAEL SHIEH, and
 “JANE” YE
                                                                COMPLAINT
                                     Defendants.
 ---------------------------------------------------------X

        Plaintiffs ZHENHAI WEI, FANGQIONG ZHONG, JUNJIE ZHU, and FANHE MENG

(hereinafter referred to as Plaintiffs), on behalf of themselves and others similarly situated, by

and through their attorney, Troy Law, PLLC and Conover Law Offices, hereby bring this

complaint against Defendants SICHUAN PEPPER INC d/b/a Sichuan Pepper and MICHAEL

SHIEH, and “JANE” YE, and allege as follows:


TTroy                                                1 of 20                      Complaint
             Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 2 of 20



                                        INTRODUCTION


        1.      This action is brought by the Plaintiffs ZHENHAI WEI, FANGQIONG

ZHONG, JUNJIE ZHU, and FANHE MENG, on behalf of themselves as well as other

employees similarly situated, against the Defendants for alleged violations of the Fair Labor

Standards Act, (FLSA) 29 U.S.C. § 201 et seq. and of the Connecticut Minimum Wage Act

(“CMWA”), Connecticut General Statutes Section 31-68 et seq., arising from Defendants’

various willfully and unlawful employment policies, patterns and practices.

        2.      Upon information and belief, Defendants have willfully and intentionally

committed widespread violations of the FLSA and CMWA by engaging in pattern and

practice of failing to pay its employees, including Plaintiffs, minimum wage for each hour

worked and overtime compensation for all hours worked over forty (40) each workweek.

        3.      Plaintiffs allege pursuant to the FLSA, that they are entitled to recover from

the Defendants: (1) unpaid minimum wage, (2) unpaid overtime wages (3) liquidated

damages, (4) prejudgment and post-judgement interest; and or (5) attorney’s fees and cost.

        4.      Plaintiffs further allege pursuant to the Connecticut law, Connecticut General

Statutes Section 31-68 et seq. and Connecticut Public Act 15-86 that they are entitled to

recover from the Defendants: (1) double unpaid minimum wages, (2) double unpaid overtime

compensation, (3) pre-judgment and post-judgment interest, and (4) attorney’s fees and costs.

                                 JURISDICTION AND VENUE

        5.      This Court has original federal question jurisdiction over this controversy

under 29 U.S.C. § 216(b) and 28 U.S.C. § 1331, and has supplemental jurisdiction over the

the Connecticut Minimum Wage Act claims pursuant to 28 U.S.C. § 1367(a).



TTroy                                          2 of 20                            Complaint
             Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 3 of 20



        6.      Venue is proper in the District of Connecticut pursuant to 28 U.S.C. §§

1391(b) and (c), because Defendants conduct business in this District, and the acts and

omissions giving rise to the claims herein alleged took place in this District.

                                           PLAINTIFFS

        7.      From on or about May 13, 2016 to June 30, 2018, Plaintiff ZHENHAI WEI

was employed by Defendants to work as a sorter and wok fry cook at 435 Hartford Turnpike,

Vernon, CT 06066.

        8.      From on or about October 09, 2017 to June 28, 2018, Plaintiff FANGQIONG

ZHONG was employed by Defendants to work as a Sorter and miscellaneous worker at 435

Hartford Turnpike, Vernon, CT 06066.

        9.      From on or about September 05, 2017 to July 01, 2018, Plaintiff JUNJIE ZHU

was employed by Defendants to work as a Chef at 435 Hartford Turnpike, Vernon, CT 06066.

        10.     From on or about March 20, 2018 to June 30, 2018, Plaintiff FANHE MENG

was employed by Defendants to work as a Dishwasher and miscellaneous worker at 435

Hartford Turnpike, Vernon, CT 06066.

                                         DEFENDANTS

        Corporate Defendants

        11.     Defendant SICHUAN PEPPER INC d/b/a Sichuan Pepper is a domestic

business corporation organized under the laws of the State of Connecticut with its principal

place of business in Vernon, Connecticut with its principal address at 435 Hartford Turnpike,

Vernon, CT 06066.




TTroy                                          3 of 20                            Complaint
          Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 4 of 20



        12.    SICHUAN PEPPER INC d/b/a Sichuan Pepper is a business engaged in

interstate commerce that has gross sales in excess of Five Hundred Thousand Dollars

($500,000) per year.

        13.    SICHUAN PEPPER INC d/b/a Sichuan Pepper purchased and handled goods

moved in interstate commerce.

        Owner/Operator Defendants

        14.    Owner/ Operator Defendant MICHAEL SHIEH, known as “Boss” to Plaintiff,

(1) had the power to hire and fire employees, (2) supervised and controlled employee work

schedules or conditions of employment, (3) determined the rate and method of payment, and

(4) maintained employee records.

        15.    Upon personal knowledge of Plaintiff, Owner/ Operator Defendant MICHAEL

SHIEH acted intentionally and maliciously and is an employer pursuant to FLSA, 29 U.S.C.

§203d, and regulations promulgated thereunder, 29 C.F.R. §791.2, and the regulations

thereunder, and is jointly and severally liable with SICHUAN PEPPER INC d/b/a Sichuan

Pepper.

        16.    Owner/ Operator Defendant “JANE” YE, known as “Lady Boss” and “Little

Ye Sister” to Plaintiff, (1) had the power to hire and fire employees, (2) supervised and

controlled employee work schedules or conditions of employment, (3) determined the rate and

method of payment, and (4) maintained employee records.

        17.    Upon personal knowledge of Plaintiff, Owner/ Operator Defendant “JANE”

YE acted intentionally and maliciously and is an employer pursuant to FLSA, 29 U.S.C.

§203d, and regulations promulgated thereunder, 29 C.F.R. §791.2, and the regulations




TTroy                                         4 of 20                            Complaint
           Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 5 of 20



thereunder, and is jointly and severally liable with SICHUAN PEPPER INC d/b/a Sichuan

Pepper.

         18.    MICHAEL SHIEH and “JANE” YE together hired and fired Plaintiff

ZHENHAI WEI and FANHE MENG.

         19.    MICAHEL SHIEH hired and fired JUN JIE ZHU.

         20.    “JANE” YE hired FANGQIONG ZHONG.

                                     STATEMENT OF FACTS

         21.    Defendants committed the following alleged acts knowingly, intentionally and

willfully against the Plaintiffs, the FLSA Collective Plaintiffs, and the Class.

         22.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiffs and similarly situated employees at least the Connecticut minimum wage for each

hour worked.

         23.    At all relevant times, Defendants knowingly and willfully failed to pay

Plaintiffs their lawful overtime compensation of one and one-half times (1.5x) their regular

rate of pay for all hours worked over forty (40) in a given workweek.

         24.    While employed by Defendants, Plaintiffs were not exempt under federal and

state laws requiring employers to pay employees overtime.

         25.    Defendants failed to keep full and accurate records of Plaintiffs’ hours and

wages.

         26.    Upon information and belief, Defendants failed to keep full and accurate

records in order to mitigate liability for their wage violations. Defendants never furnished any

notice of their use of tip credit.




TTroy                                          5 of 20                             Complaint
          Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 6 of 20



        27.    At all relevant times, Defendants knowingly and willfully failed to provide

Plaintiffs and similarly situated employees with Time of Hire Notice reflecting true rates of pay

and payday as well as paystub that lists employee’s name, employer’s name, employer’s

address and telephone number, employee’s rate or rates of pay, any deductions made from

employee’s wages, any allowances claimed as part of the minimum wage, and the employee’s

gross and net wages for each pay day.

        28.    Defendants knew that the nonpayment of overtime pay would financially

injure Plaintiffs and similarly situated employees and violate state and federal laws.

        Plaintiff ZHENHAI WEI

        29.    From on or about May 13, 2016 to June 30, 2018, Plaintiff ZHENHAI WEI

was employed by Defendants to work as a sorter and wok fry cook at 435 Hartford Turnpike,

Vernon, CT 06066.

        30.    From on or about May 13, 2016 to November 12, 2017, Plaintiff ZHENHAI

WEI was a sorter.

        31.    From on or about November 13, 2017 to June 30, 2018, Plaintiff ZHENHAI

WEI was a wok fry cook.

        32.    From on or about May 13, 2016 to June 30, 2018, Plaintiff ZHENHAI WEI’s

regular work schedule ran from 10:30 to 21:30 for eleven (11) hours per day for three (3) days

on Mondays through Thursdays; from 10:30 to 22:00 for eleven and a half (11.5) hours on

Fridays; from 10:40 to 22:00 for eleven and a third (11 1/3) hours on Saturdays, and from

10:40 to 21:00 for ten and a third (10 1/3) hours on Sundays for a total of sixty-six (66) hours

each week.




TTroy                                         6 of 20                            Complaint
           Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 7 of 20



         33.   At all relevant times, Plaintiff ZHENHAI WEI did not have a fixed time for

breakfast, lunch, or dinner.

         34.   In fact, Plaintiff ZHENHAI WEI had around ten (10) minutes to eat and even

then he was on call, meaning that if customer’s order came, his break stopped and he had to

cook.

         35.   From on or about May 13, 2016 to December 31, 2016, Plaintiff ZHENHAI

WEI was paid flat compensation at a rate of two thousand seven hundred dollars ($2700.00)

per month.

         36.   From on or about January 01, 2017 to June 30, 2017 , Plaintiff ZHENHAI

WEI was paid flat compensation at a rate of two thousand eight hundred dollars ($2800.00)

per month.

         37.   From on or about July 01, 2017 to December 31, 2017, Plaintiff ZHENHAI

WEI was paid flat compensation at a rate of three thousand dollars ($3000.00) per month.

         38.   From on or about January 01, 2018 to January 31, 2018, Plaintiff ZHENHAI

WEI was paid flat compensation at a rate of three thousand four hundred dollars ($3400.00)

per month.

         39.   From on or about February 01, 2018 to April 30, 2018, Plaintiff ZHENHAI

WEI was paid flat compensation at a rate of three thousand five hundred dollars ($3,500.00)

per month.

         40.   From on or about May 01, 2018 to June 30, 2018, Plaintiff ZHENHAI WEI

was paid flat compensation at a rate of three thousand eight hundred dollars ($3,800.00) per

month.




TTroy                                        7 of 20                           Complaint
          Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 8 of 20



        41.    Throughout his employment, Plaintiff ZHENHAI WEI was not compensated at

least at one-and-one-half his promised hourly wage for all hours worked above forty (40) in

each workweek.

        Plaintiff FANGQIONG ZHONG

        42.    From on or about October 09, 2017 to June 28, 2018, Plaintiff FANGQIONG

ZHONG was employed by Defendants to work as a Sorter and miscellaneous worker at 435

Hartford Turnpike, Vernon, CT 06066.

        43.    From on or about October 09, 2017 to June 28, 2018, Plaintiff FANGQIONG

ZHONG’s regular work schedule ran from 10:30 to 21:30 for eleven (11) hours per day for

three (3) days on Mondays through Thursdays; from 10:30 to 22:00 for eleven and a half

(11.5) hours on Fridays; from 10:40 to 22:00 for eleven and a third (11 1/3) hours on

Saturdays, and from 10:40 to 21:00 for ten and a third (10 1/3) hours on Sundays for a total of

sixty-six and one sixth (66 1/6) hours each week.

        44.    Further, Plaintiff had to stay past her regularly scheduled work hours for

between ten (10) to thirty (30) minutes around ten (10) times each year.

        45.    At all relevant times, Plaintiff FANGQIONG ZHONG did not have a fixed

time for breakfast, lunch or dinner.

        46.    In fact, Plaintiff FANGQIONG ZHONG had around ten (10) minutes to eat

and even then she was on call, meaning that if customer’s order came, her break stopped and

she had to continue to work.

        47.    From on or about October 09, 2017 to June 28, 2018, Plaintiff FANGQIONG

ZHONG was paid flat compensation at a rate of three thousand dollars ($3000.00) per month.

        48. At all relevant times, Plaintiff FANGQIONG ZHONG was not paid overtime pay


TTroy                                        8 of 20                            Complaint
           Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 9 of 20



for overtime work.

         Plaintiff JUNJIE ZHU

         49.   From on or about September 05, 2017 to July 01, 2018, Plaintiff JUNJIE ZHU

was employed by Defendants to work as a Chef at 435 Hartford Turnpike, Vernon, CT 06066.

         50.   From on or about September 05, 2017 to July 01, 2018, Plaintiff JUNJIE

ZHU’s regular work schedule ran from 10:30 to 21:30 for eleven (11) hours per day for three

(3) days on Mondays through Thursdays; from 10:30 to 22:00 for eleven and a half (11.5)

hours on Fridays; from 10:40 to 22:00 for eleven and a third (11 1/3) hours on Saturdays, and

from 10:40 to 21:00 for ten and a third (10 1/3) hours on Sundays for a total of sixty-six and

one sixth (66 1/6) hours each week.

         51.   At all relevant times, Plaintiff JUNJIE ZHU did not have a fixed time for

breakfast, lunch or dinner.

         52.   In fact, Plaintiff JUNJIE ZHU had around ten (10) minutes to eat and even

then he was on call, meaning that if customer’s order came, his break stopped and he had to

cook.

         53.   From on or about September 05, 2017 to January 31, 2018, Plaintiff JUNJIE

ZHU was paid flat compensation at a rate of two thousand two hundred dollars ($2200.00) per

month.

         54.   From on or about February 01, 2018 to February 28, 2018 , Plaintiff JUNJIE

ZHU was paid flat compensation at a rate of two thousand three hundred dollars ($2300.00)

per month.

         55.   From on or about March 01, 2018 to July 01, 2018, Plaintiff JUNJIE ZHU was

paid flat compensation at a rate of two thousand four hundred dollars ($2400.00) per month.


TTroy                                         9 of 20                            Complaint
          Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 10 of 20



         56.   At all relevant times, Plaintiff JUNJIE ZHU was not paid overtime pay for

overtime work.

         Plaintiff FANHE MENG

         57.   From on or about March 20, 2018 to June 30, 2018, Plaintiff FANHE MENG

was employed by Defendants to work as a Dishwasher and miscellaneous worker at 435

Hartford Turnpike, Vernon, CT 06066.

         58.   From on or about March 20, 2018 to June 30, 2018, Plaintiff FANHE MENG’s

regular work schedule ran from 10:30 to 21:30 for eleven (11) hours for four (4) days on

Mondays through Thursdays, for forty four (44) hours a week; from 10:30 to 22:00 for eleven

and a half (11.5) hours on Fridays; from 10:40 to 22:00 for eleven and a third (11 1/3) hours

on Saturdays for a total of sixty-six and five sixth (66 5/6) hours each week.

         59.   At all relevant times, Plaintiff FANHE MENG did not have a fixed time for

breakfast, lunch, or dinner.

         60.   From on or about March 20, 2018 to June 30, 2018, Plaintiff FANHE MENG

was paid flat compensation at a rate of two thousand three hundred dollars ($2300.00) per

month.

         61.     At all relevant times, Plaintiff FANHE MENG was not paid overtime pay for

overtime work.

                         COLLECTIVE ACTION ALLEGATIONS

         62.   Plaintiffs bring this action individually and as class representative individually

and on behalf of all other and former non-exempt employees who have been or were

employed by the Defendants for up to the last three (3) years, through entry of judgment in

this case (the “Collective Action Period”) and whom were not compensated at their promised


TTroy                                         10 of 20                           Complaint
         Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 11 of 20



hourly rate for all hours worked and at one and one half times their promised work for all

hours worked in excess of forty (40) hours per week (the “Collective Action Members”).

                               CLASS ACTION ALLEGATIONS

        63.    Plaintiffs bring their Connecticut Minimum Wage Act of 1968 claims

pursuant to Federal Rules of Civil Procedure (“Fed. R. Civ. P.”) Rule 23, on behalf of all non-

exempt personnel employed by Defendants on or after the date that is two years before the

filing of the Complaint in this case as defined herein (the “Class Period”).

        64.    All said persons, including Plaintiffs, are referred to herein as the “Class.”

        65.    The Class members are readily ascertainable. The number and identity of the

Class members are determinable from the records of Defendants. The hours assigned and

worked, the positions held, and the rate of pay for each Class Member is also determinable

from Defendants’ records. For purpose of notice and other purposes related to this action,

their names and addresses are readily available from Defendants. Notice can be provided by

means permissible under said Fed. R. Civ. P. 23.

        Numerosity

        66.    The proposed Class is so numerous that joinder of all members is

impracticable, and the disposition of their claims as a class will benefit the parties and the

Court. Although the precise number of such persons is unknown, and the facts on which the

calculation of the number is presently within the sole control of the Defendants, upon

information and belief, there are more than forty (40) members of the class.

        Commonality

        67.    There are questions of law and fact common to the Class which predominate

over any questions affecting only individual class members, including:


TTroy                                          11 of 20                            Complaint
             Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 12 of 20



        a.       Whether Defendant employed Plaintiffs and the Class within the meaning of

the Connecticut law;

        b.       Whether Plaintiffs and Class members are entitled to and paid minimum wage

and overtime under the CMWA;

        c.       At what common rate, or rates subject to common method of calculation was

and is Defendants required to pay the Class members for their work.

        Typicality

        68.      Plaintiffs’ claims are typical of those claims which could be alleged by any

member of the Class, and the relief sought is typical of the relief that would be sought by each

member of the Class in separate actions. All the Class members were subject to the same

corporate practices of Defendants, as alleged herein, of failing to pay minimum wage or

overtime compensation. Defendants’ corporate-wide policies and practices affected all Class

members similarly, and Defendants benefitted from the same type of unfair and/or wrongful

acts as to each Class member. Plaintiffs and other Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

        Adequacy

        69.      Plaintiffs are able to fairly and adequately protect the interests of the Class

and have no interests antagonistic to the Class. Plaintiffs are represented by attorneys who

are experienced and competent in representing Plaintiffs in both class action and wage-and-

hour employment litigation cases.

        Superiority

        70.      A class action is superior to other available methods for the fair and efficient

adjudication of the controversy, particularly in the context of wage-and-hour litigation where


TTroy                                           12 of 20                            Complaint
         Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 13 of 20



individual Class members lack the financial resources to vigorously prosecute a lawsuit

against corporate defendants. Class action treatment will permit a large number of similarly

situated persons to prosecute their common claims in a single forum simultaneously,

efficiently and without the unnecessary duplication of efforts and expenses that numerous

individual actions engender. Because the losses, injuries and damages suffered by each of the

individual Class members are small in the sense pertinent to a class action analysis, the

expenses and burden of individual litigation would make it extremely difficult or impossible

for the individual Class members to redress the wrongs done to them. Further, important

public interests will be served by addressing the matter as a class action. The adjudication of

individual litigation claims would result in a great expenditure of Court and public resources;

however, treating the claims as a class action would result in a significant saving of these

costs. The prosecution of separate actions by individual members of the Class would create a

risk of inconsistent and/or varying adjudications with respect to the individual members of the

Class, establishing incompatible standards of conduct for Defendants and resulting in the

impairment of Class members’ rights and the disposition of their interests through actions to

which they were not parties. The issues in this action can be decided by means of common,

class-wide proof. In addition, if appropriate, the Court can, and is empowered to, fashion

methods to efficiently manage this action as a class action.

        71.    Upon information and belief, Defendants and other employers throughout the

state violate the CMWA. Current employees are often afraid to assert their rights out of fear

of direct or indirect retaliation. Former employees are fearful of bringing claims because

doing so can harm their employment, future employment, and future efforts to secure

employment. Class actions provide class members who are not named in the complaint a


TTroy                                         13 of 20                            Complaint
         Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 14 of 20



degree of anonymity which allows for the vindication of their rights while eliminating or

reducing these risks.

                                  STATEMENT OF CLAIMS



                 [Violations of the Fair Labor Standards Act—Unpaid Wage
                 Brought on behalf of the Plaintiffs and the FLSA Collective]

        72.    Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

        73.    At all relevant times, Defendants had a policy and practice of refusing to pay

Plaintiffs in full, and the similarly situated collective action members, for some or all of the

hours they worked.

        74.    The FLSA provides that any employer who violates the provisions of 29 U.S.C.

§ 206 shall be liable to the employees affected in the amount of their unpaid wage, and in an

additional equal amount as liquidated damages.

        75.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by failing to compensate Plaintiffs and Collective Class Members at the statutory

minimum wage when they knew or should have known such was due and that failing to do so

would financially injure Plaintiffs and Collective Action members.


                             [CMWA Minimum Wage Violations
                           On Behalf of Plaintiffs and Rule 23 Class]

        76.    At all relevant times, Plaintiffs were employed by the Defendants within the

meaning of Conn. Gen. Stat. §31-58(f).

        77.    This claim is brought individually on behalf of the named Plaintiffs as well as

on behalf of the Class.


TTroy                                        14 of 20                           Complaint
         Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 15 of 20



        78.    Defendants willfully violated the rights of Plaintiffs and all other members of

the Connecticut Class by failing to pay minimum fair wage for all hours worked in violation of

Conn. Gen. Stat. §31-62.

        79.    Defendants willfully violated the rights of Plaintiffs and all other members of

the Connecticut Class by unlawfully deducting from employees’ minimum fair wage by

requiring delivery employees to pay out of pocket for gasoline and automobile expenses in

violation of Conn. Gen. Stat. §31-62-E7.

        80.    Defendants willfully failed to distribute records of hours worked, earnings, and

overtime to the restaurant workers, in violation of Conn. Gen. Stat. §31-13a.

        81.    Defendants willfully failed to keep records of hours worked by the restaurant

workers, in violation of Conn. Gen. Stat. §31-66.

        82.    Based upon the foregoing, Defendants’ conduct in this regard was a willful

violation of the CMWA, and entitles Plaintiffs and all other members of the Connecticut Class

to compensation for all hours worked at the full minimum wage, penalty damages, interest, and

court costs.

        1.     Defendants’ conduct in failing to pay Plaintiffs and all other members of the

Connecticut Class their earned compensation was unreasonable, arbitrary and/or in bad faith, in

that Defendants knew or should have known that they were entitled to be paid the full fair

minimum wage for all hours worked, but failed to do so. Accordingly, Plaintiffs and all other

members of the Connecticut Class are entitled to compensation for all hours worked at the full

fair minimum wage, penalty damages, attorneys’ fees, and court costs.




TTroy                                        15 of 20                           Complaint
          Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 16 of 20




               [Violations of the Fair Labor Standards Act—Failure to Pay Overtime
                    Brought on behalf of the Plaintiffs and the FLSA Collective]

         83.      Plaintiffs re-allege and incorporate by reference all preceding paragraphs as

though fully set forth herein.

         84.      The FLSA provides that no employer engaged in commerce shall employ a

covered employee for a work week longer than forty (40) hours unless such employee

receives compensation for employment in excess of forty (40) hours at a rate not less than one

and one-half times the regular rate at which he is employed, or one and one-half times the

minimum wage, whichever is greater. 29 U.S.C. § 207(a).

         85.      The FLSA provides that any employer who violates the provisions of 29

U.S.C. § 207 shall be liable to the employees affected in the amount of their unpaid overtime

compensation, and in an additional equal amount as liquidated damages. 29 USC § 216(b).

         86.      Defendants’ failure to pay Plaintiffs and the FLSA Collective their overtime

pay violated the FLSA.

         87.      At all relevant times, Defendants had, and continue to have, a policy of

practice of refusing to pay overtime compensation at the statutory rate of time and a half to

Plaintiffs and Collective Action Members for all hours worked in excess of forty (40) hours

per workweek, which violated and continues to violate the FLSA, 29 U.S.C. §§ 201, et seq.,

including 29 U.S.C. §§ 207(a)(1) and 215(a).

         88.      The FLSA and supporting regulations required employers to notify employees

of employment law requires employers to notify employment law requirements. 29 C.F.R. §

516.4.

         89.      Defendants willfully failed to notify Plaintiffs and FLSA Collective of the

requirements of the employment laws in order to facilitate their exploitation of Plaintiff’ and
TTroy                                           16 of 20                           Complaint
         Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 17 of 20



FLSA Collectives’ labor.

        90.    Defendants knowingly and willfully disregarded the provisions of the FLSA as

evidenced by their failure to compensate Plaintiffs and Collective Class Members the

statutory overtime rate of time and one half for all hours worked in excess of forty (40) per

week when they knew or should have known such was due and that failing to do so would

financially injure Plaintiffs and Collective Action members.


                                [CMWA Overtime Violations
                           On Behalf of Plaintiffs and Rule 23 Class]

        91.    At all relevant times, Plaintiffs were employed by the Defendants within the

meaning of Conn. Gen. Stat. §31-58(f).

        92.    This claim is brought individually on behalf of the named Plaintiffs as well as

on behalf of the Class.

        93.    Defendants willfully violated the rights of Plaintiffs and all other members of

the Connecticut Class by failing to pay overtime compensation at rates not less than one and

one-half times the regular rate of pay for each hour worked in excess of forty hours in a

workweek in violation of Conn. Gen. Stat. §31-76c.

        94.    Defendants willfully failed to distribute records of hours worked, earnings, and

overtime to the restaurant workers, in violations of Conn. Gen. Stat. §31-13a.

        95.    Defendants willfully failed to keep records of hours worked by the restaurant

workers, in violation of Conn. Gen. Stat. §31-66.

        96.    Based upon the foregoing, Defendants’ conduct in this regard was a willful

violation of the CMWA, and entitles Plaintiffs and all other members of the Connecticut Class

to overtime compensation for all hours worked in excess of forty per week at one and one-half

times the regular rate, penalty damages, interest, and court costs.
TTroy                                         17 of 20                           Complaint
         Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 18 of 20



        97.    Defendants’ conduct in failing to pay Plaintiffs and all other members of the

Connecticut Class their overtime compensation was unreasonable, arbitrary and/or in bad

faith, in that Defendants knew or should have known that they were entitled to be paid for all

hours worked in excess of forty per week at one and one-half times the regular rate, but failed

to do so. Accordingly, Plaintiffs and all other members of the Connecticut Class are entitled to

compensation for all hours worked at one and one-half times the regular rate, penalty

damages, attorneys’ fees, and court costs.

                                     PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs, on behalf of themselves, and on the behalf of the FLSA

Collective and Rule 23 Class, respectfully request that this Court enter a judgment providing

the following relief:

        a)     Authorizing Plaintiffs at the earliest possible time to give notice of this

collective action, or that the Court issue such notice, to all persons who are presently, or have

up through the extent allowable under the statute of limitations and including the date of

issuance of court-supervised notice, been employed by Defendants as non-exempt employees.

Such notice shall inform them that the civil notice has been filed, of the nature of the action,

of his right to join this lawsuit if they believe they were denied premium overtime wages;

        b)     Certification of this case as a collective action pursuant to FLSA;

        c)     Issuance of notice pursuant to 29 U.S.C. § 216(b) to all similarly situated

members of the FLSA opt-in class, apprising them of the pendency of this action, and permitting

them to assert timely FLSA claims and state claims in this action by filing individual Consent

to Sue forms pursuant to 29 U.S.C. § 216(b), and appointing Plaintiffs and their counsel to

represent the Collective Action Members;

TTroy                                         18 of 20                             Complaint
             Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 19 of 20



        d)       A declaratory judgment that the practices complained of herein are unlawful

under FLSA and CMWA;

        e)       An injunction against Corporate Defendants, its officers, agents, successors,

employees, representatives and any and all persons acting in concert with them as provided by

law, from engaging in each of unlawful practices and policies set forth herein;

        f)       An award of unpaid minimum wage and overtime wages due under FLSA and

CMWA due Plaintiffs and the Collective Action members plus compensatory and liquidated

damages;

        g)       An award of liquidated and/or punitive damages as a result of Defendants’

knowing and willful failure to pay wages at least the hourly minimum wage, overtime

compensation pursuant to 29 U.S.C. §216;

        h)       An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees pursuant to 29 U.S.C. §216(b);

        i)       The cost and disbursements of this action;

        j)       An award of prejudgment and post-judgment fees;

        k)       Such other and further legal and equitable relief as this Court deems necessary,

just, and proper.

Dated: March 26, 2019
       Flushing, New York

                                                     TROY LAW, PLLC
                                                     Attorneys for the Plaintiff, proposed FLSA
                                                     Collective and Proposed Class Plaintiffs
                                                     By:      /s/ John Troy
                                                     John Troy (JT0481)
                                                     41-25 Kissena Boulevard Suite 119
                                                     Flushing, NY 11355
                                                     Tel: (718) 762-1324
                                                     Email: johntroy@troypllc.com
TTroy                                          19 of 20                           Complaint
        Case 3:19-cv-00525-JBA Document 1 Filed 04/09/19 Page 20 of 20




                                         CONOVER LAW OFFICES
                                         Attorneys for the Plaintiff, proposed FLSA
                                         Collective and Proposed Class Plaintiffs

                                         By: ___/s/ Bradford D. Conover ________
                                         Bradford D. Conover, Esq. (CT-01741)
                                         345 Seventh Avenue, 21st Floor
                                         New York, New York 10001
                                         Tel: (212) 588-9080
                                         Email: brad@conoverlaw.com




TTroy                               20 of 20                         Complaint
